Name: COMMISSION REGULATION (EC) No 853/95 of 18 April 1995 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 No L 86/ 14 EN Official Journal of the European Communities 20 . 4. 95 COMMISSION REGULATION (EC) No 853/95 of 18 April 1995 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 3254/94 (3), and in parti ­ cular Article 173 (1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 (1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 21 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 April 1995. For the Commission Mario MONTI Member of the Commission (') OJ No L 302, 19. 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . P) OJ No L 346, 31 . 12. 1994, p. 1 . 20. 4. 95 EN Official Journal of the European Communities No L 86/15 ANNEX Description Amount of unit values per 100 kg Code I a) ECU Ã ¶S DM Dkr Dr Pta CN code b) Fmk FF £ Irl Lit Fl Esc c) SKr Bfrs/Lfrs £ \ I 1.10 New potatoes a) 44,38 580,96 82,56 323,81 13 397,12 7 301,93 0701 90 51 b) 254,06 287,41 36,31 101 206,03 92,44 8 659,78 0701 90 59 c) 433,25 1 696,26 36,92 130 Onions (other than seed) a) 47,53 622,14 88,41 346,77 14 346,78 7 819,53 0703 10 19 b) 272,07 307,78 38,88 108 380,04 98,99 9 273,63 \ c) 463,96 1 816,50 39,54 I 1.40 Garlic a) 148,63 1 945,52 276,46 1 084,39 44 864,30 24 452,71 0703 20 00 b) 850,79 962,48 121,58 338 918,96 309,56 28 999,90 I c) 1 450,86 5 680,43 123,65 I 1.50 Leeks a) 34,02 445,29 63,28 248,19 10 268,50 5 596,71 ex 0703 90 00 b) 194,73 220,29 27,83 77 571,46 70,85 6 637,47 I c) 332,07 1 300,13 28,30 I 1.60 Cauliflowers a) 129,66 1 697,26 241,18 946,02 39 139,43 21 332,44 ex 0704 10 10 b) 742,22 839,66 106,06 295 671,48 270,06 25 299,39 ex 0704 10 90 c) 1 265,73 4 955,58 107,87 I 1.70 Brussels sprouts a) 53,71 703,07 99,91 391,88 16 213,01 8 836,69 I 0704 20 00 b) 307,46 347,82 43,94 122 478,14 111,87 10 479,95 I c) 524,31 2 052,79 44,68 1.80 White cabbages and red cabbages a) 40,48 529,90 75,30 295,35 12 219,68 6 660,18 0704 90 10 b) 231,73 262,15 33,11 92 311,25 84,32 7 898,69 c) 395,17 1 547,18 33,68 I 1.90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) a) 79,26 1 037,52 147,43 578,29 23 925,58 13 040,33 ex 0704 90 90 b) 453,72 513,28 64,84 180 741,33 165,09 15 465,29 c) 773,73 3 029,30 65,94 I 1.100 Chinese cabbage a) 46,97 614,84 87,37 342,70 14 178,31 7 727,70 ex 0704 90 90 b) 268,87 304,17 38,42 107 107,37 97,83 9 164,74 \ c) 458,51 1 795,16 39,08 \ 1.110 Cabbage lettuce (head lettuce) a) 156,73 2 051,61 291,54 1 143,52 47 310,83 25 786,16 0705 11 10 b) 897,18 1 014,97 128,21 357 400,82 326,44 30 581,31 0705 1 1 90 c) 1 529,98 5 990,19 130,39 1.120 Endives a) 21,82 285,63 40,59 159,20 6 586,63 3 589,96 ex 0705 29 00 b) 124,91 141,30 17,85 49 757,46 45,45 4 257,54 \ c) 213,00 833,96 18,15 1.130 Carrots a) 18,51 242,26 34,43 135,03 5 586,59 3 044,90 ex 0706 10 00 b) 105,94 119,85 15,14 42 202,85 38,55 3611,12 c) 180,66 707,34 15,40 1.140 Radishes a) 54,99 719,82 102,29 401,21 16 599,30 9 047,24 ex 0706 90 90 b) 314,78 356,1 1 44,98 125 396,31 114,53 10 729,65 c) 536,80 2 101,70 45,75 \ 1.160 Peas (Pisum sativum) a) 217,42 2 846,09 404,44 1 586,35 65 631,83 35 771,79 0708 10 10 b) 1 244,62 1 408,01 177,86 495 803,40 452,86 42 423,85 0708 10 90 c) 2122,46 8 309,88 180,88 No L 86/ 16 | EN [ Official Journal of the European Communities 20 . 4. 95 Description Amount of unit values per 100 leg CodeII a) ECU Ã ¶S DM Dkr Dr Pta CN code b) Fmk FF £ Irl Lit Fl Esc I c) SKr Bfrs/Lfrs £ 1.170 Beans : 1.170.1 Beans (Vigna spp ., Phaseolus spp.) a) 122,63 1 605,28 228,11 894,74 37 018,18 20 176,28 0708 20 10 b) 702,00 794,16 100,32 279 646,93 255,42 23 928,23 0708 20 90 c) 1 197,13 4 687,00 102,02 1.170.2 Beans (Phaseolus spp., vulgaris var. Com ­ pressus Savi) a) 165,52 2 166,63 307,88 1 207,63 49 963,26 27 231,83 0708 20 10 b) 947,48 1 071,87 135,40 377 438,12 344,75 32 295,82 0708 20 90 c) 1 615,76 6 326,02 137,70 1.180 Broad beans a) 92,83 1 215,15 172,68 677,30 28 021,85 15 272,95 ex 0708 90 00 b) 531,40 601,16 75,94 21 1 685,82 193,35 18 113,08 c) 906,20 3 547,94 77,23 1.190 Globe artichokes a) 115,68 1 514,27 215,18 844,02 34 919,61 19 032,48 0709 10 10 b) 662,20 749,14 94,63 263 793,64 240,94 22 571,73 I c) 1 129,26 4 421,29 96,24 I 1.200 Asparagus : l 1.200.1  green a) 433,42 5 673,51 806,22 3 162,29 130 833,03 71 308,86 ex 0709 20 00 b) 2 481,07 2 806,78 354,55 988 353,63 902,74 84 569,34 c) 4 231,00 16 565,23 360,58 1.200.2  other a) 173,00 2 264,59 321,80 1 262,23 52 222,13 28 463,00 ex 0709 20 00 b) 990,32 1 120,33 141,52 394 502,28 360,33 33 755,93 I c) 1 688,81 6 612,03 143,93 1.210 Aubergines (eggplants) a) 145,59 1 905,82 270,82 1 062,26 43 948,78 23 953,72 0709 30 00 b) 833,43 942,84 119,10 332 002,86 303,25 28 408,12 I c) 1 421,26 5 564,51 121,12 1.220 Ribbed celery (Apium graveolens var. dulce) a) 70,38 921,34 130,92 513,54 21 246,47 11 580,11 ex 0709 40 00 b) 402,91 455,80 57,58 160 502,45 146,60 13 733,53 c) 687,09 2 690,09 58,56 1.230 Chantarelles a) 963,14 12 607,60 1 791,57 7 027,19 290 735,37 158 461,57 0709 51 30 b) 5 513,39 6 237,19 787,87 2 196 305,93 2 006,07 187 928,84 \ c) 9 402,08 36 811,02 801,28 1.240 Sweet peppers a) 158,31 2 072,31 294,48 1 155,06 47 788,26 26 046,37 0709 60 10 b) 906,24 1 025,21 129,50 361 007,44 329,74 30 889,92 I c) 1 545,42 6 050,64 131,71 1.250 Fennel a) 73,55 962,78 136,81 536,63 22 201,95 12 100,89 0709 90 50 b) 421,03 476,30 60,17 167 720,48 153,19 14351,15 c) 717,99 2 811,07 61,19 1.270 Sweet potatoes, whole, fresh (intended for human consumption) a) 54,48 713,20 101,35 397,52 16 446,53 8 963,97 ex 0714 20 10 b) 311,89 352,83 44,57 124 242,22 113,48 10 630,89 I c) 531,86 2 082,35 45,33 2.10 Chestnuts (Castanea spp.), fresh a) 83,78 1 096,69 155,84 611,27 25 290,00 13 783,99 ex 0802 40 00 b) 479,59 542,55 68,53 191 048,56 174,50 16 347,24 I c) 817,85 3 202,05 69,70 2.30 Pineapples, fresh a) 53,37 698,58 99,27 389,37 16 109,53 8 780,29 ex 0804 30 00 b) 305,49 345,60 43,66 121 696,43 111,16 10 413,06 I c) 520,97 2 039,68 44,40 2.40 Avocados, fresh a) 130,84 1 712,72 243,38 954,63 39 495,90 21 526,73 ex 0804 40 10 b) 748,98 847,31 107,03 298 364,35 272,52 25 529,81 ex 0804 40 90 c) 1 277,26 5 000,71 108,85 20. 4. 95 I EN I Official Journal of the European Communities No L 86/ 17 Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 2.50 Guavas and mangoes, fresh ex 0804 50 00 a) b) c) 147,97 847,04 1 444,47 1 936,95 958,24 5 655,40 275,24 121,04 123,10 1 079,61 337 425,55 44 666,61 308,20 24 344,96 28 872,11 2.60 Sweet oranges, fresh : I I I I \ . 2.60.1  Sanguines and semi-sanguines 0805 10 01 0805 10 11 0805 10 21 0805 10 32 0805 10 42 0805 10 51 a) b) c) 41,38 236,90 403,99 541,73 268,00 1 581,71 76,98 33,85 34,43 301,95 94 372,01 12 492,47 86,20 6 808,86 8 075,02 2.60.2  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 0805 10 05 0805 10 15 0805 10 25 0805 10 34 0805 10 44 0805 10 55 a) b) c) 42,29 242,09 412,84 553,59 273,87 1 616,35 78,67 34,59 35,18 308,56 96 438,48 12 766,02 88,09 6 957,95 8 251,84 2.60.3  Others 0805 10 09 0805 10 19 0805 10 29 0805 10 36 0805 10 46 0805 10 59 a) b) c) 22,94 131,32 223,94 300,29 148,56 876,76 42,67 18,77 19,08 167,37 52 311,46 6 924,71 47,78 3 774,23 4 476,08 2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; clementines, wilkings and similar citrus hybrids, fresh : 2.70.1  Clementines ex 0805 20 1 1 ex 0805 20 21 ex 0805 20 31 a) b) c) 110,65 633,40 1 080,15 1 448,42 716,56 4 229,02 205,82 90,51 92,05 807,32 252 321,83 33 401,03 230,47 18 204,80 21 590,14 2.70.2  Monreales and Satsumas ex 0805 20 13 ex 0805 20 23 ex 0805 20 33 a) b) c) 66,91 383,01 653,16 875,84 433,29 2 557,24 124,46 54,73 55,66 488,17 152 575,92 20 197,19 139,36 1 1 008,22 13 055,29 2.70.3  Mandarines and wilkings ex 0805 20 15 ex 0805 20 25 ex 0805 20 35 a) b) c) 51,89 297,04 506,54 679,25 336,03 1 983,23 96,52 42,45 43,17 378,60 118 327,88 15 663,62 108,08 8 537,25 10 124,83 2.70.4  Tangerines and others ex 0805 20 17 ex 0805 20 19 ex 0805 20 27 ex 0805 20 29 ex 0805 20 37 ex 0805 20 39 a) b) c) 66,57 381,04 649,80 87134 431,07 2 544,10 123,82 54,45 55,38 485,67 151 792,39 20 093,47 138,64 10 951,69 12 988,25 2.80 Lemons (Citrus limon, Citrus limonum), fresh ex 0805 30 20 ex 0805 30 30 ex 0805 30 40 a) b) c) 43,67 249,99 426,31 571,66 282,81 1 669,10 81,23 35,72 36,33 318,63 99 586,06 13 182,68 90,96 7 185,05 8 521,17 2.85 Limes (Citrus aurantifolia), fresh ex 0805 30 90 a) b) c) 144,23 825,61 1 407,92 1 887,94 933,99 5 512,30 268,28 1 17,98 1 19,99 1 052,29 328 887,66 43 536,41 300,40 23 728,96 28 141,56 No L 86/ 18 EN Official Journal of the European Communities 20. 4. 95 Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 2.90 2.90.1 Grapefruit, fresh :  white ex 0805 40 10 ex 0805 40 90 a) b) c) 33,74 193,13 329,35 441,64 218,49 1 289,48 62,76 27,60 28,07 246,16 76 936,15 10 184,40 70,27 5 550,88 6 583,11 2.90.2  pink ex 0805 40 10 ex 0805 40 90 a) b) c) 48,69 278,74 475,34 637,41 315,34 1 861,07 90,58 39,83 40,51 355,28 1 1 1 039,39 14 698,81 101,42 8 011,40 9 501,18 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 30 0806 10 61 0806 10 69 a) b) c) 111,01 635,46 1 083,66 1 453,12 718,88 4 242,73 206,49 90,81 92,35 809,93 253 140,03 33 509,34 231,21 18 263,83 21 660,15 2.110 Water melons 0807 10 10 a) b) c) 63,71 364,71 621,95 834,00 412,59 2 435,06 118,51 52,12 53,00 464,85 145 286,07 19 232,20 132,70 10 482,26 12 431,53 2.120 Melons (other than water melons) : \ I 2.120.1  Amarillo, Cuper, Honey Dew (including Cantalene), Onteniente, Piel de Sapo (in ­ cluding Verde Liso), Rochet, Tendrai , Futuro ex 0807 10 90 a) b) c) 66,68 381,68 650,88 872,80 431,79 2 548,34 124,03 54,54 55,47 486,48 152 045,28 20 1 26,95 138,88 10 969,94 13 009,89 2.120.2  other ex 0807 10 90 a) b) c) 120,44 689,42 1 175,69 1 576,52 779,93 4 603,04 224,03 98,52 100,20 878,72 274 637,66 36 355,08 250,85 19 814,87 23 499,61 2.130 Apples 0808 10 10 0808 10 51 0808 10 53 0808 10 59 0808 10 61 0808 10 63 0808 10 69 a) b) c) 64,75 370,64 632,06 847,55 419,30 2 474,63 120,44 52,96 53,87 472,40 147 647,15 19 544,75 134,86 10 652,61 12 633,56 2.140 Pears 2.140.1 Pears  Nashi (Pyrus pyrifolia) 0808 20 10 0808 20 31 0808 20 37 0808 20 41 a) b) c) 84,71 484,92 826,94 1 108,88 548,58 3 237,64 157,57 69,30 70,47 618,06 193 171,58 25 571,03 176,44 13 937,16 16 528,90 2.140.2 Other 0808 20 10 0808 20 31 0808 20 37 0808 20 41 a) b) c) 64,96 371,85 634,12 850,32 420,67 2 482,72 120,83 53,14 54,04 473,95 148 129,91 19 608,65 135,30 10 687,44 12 674,87 2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 508,75 2 912,28 4 966,37 6 659,59 3 294,61 19 444,32 946,34 416,17 423,25 3 711,91 1 160 133,15 153 572,29 1 059,64 83 702,60 99 267,81 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 87,78 502,49 856,90 1 149,05 568,45 3 354,93 163,28 71,81 73,03 640,45 200 170,00 26 497,45 182,83 14 442,09 17 127,72 20. 4. 95 I EN I Official Journal of the European Communities No L 86/ 19 Description Amount of unit values per 100 kg Code a) ECU Ã ¶S DM Dkr Dr Pta CN code b) Fmk FF £ Irl Lit FI Esc c) SKr Bfrs/Lfrs £ l 2.170 Peaches a) 165,18 2 162,22 307,26 1 205,17 49 861,57 27 176,40 ex 0809 30 19 b) 945,55 1 069,69 135,12 376 669,86 344,04 32 230,09 ex 0809 30 59 c) 1 612,47 6 313,15 137,42 2.180 Nectarines a) 121,28 1 587,58 225,60 884,88 36 610,10 19 953,86 ex 0809 30 1 1 b) 694,26 785,40 99,21 276 564,1 1 252,61 23 664,45 ex 0809 30 51 c) 1 183,93 4 635,33 100,90 \ 2.190 Plums a) 118,11 1 546,09 219,70 861,76 35 653,43 19 432,45 0809 40 10 b) 676,12 764,88 96,62 269 337,20 246,01 23 046,07 0809 40 40 c) 1 152,99 4 514,21 98,26 2.200 Strawberries a) 113,94 1 491,50 211,95 831,33 34 394,49 18 746,27 0810 10 10 b) 652,24 737,87 93,21 259 826,73 237,32 22 232,30 0810 10 90 c) 1 112,28 4 354,81 94,79 2.205 Raspberries a) 1 310,26 17 151,39 2 437,25 9 559,80 395 516,59 215 571,23 0810 20 10 b) 7 500,42 8 485,08 1 071,82 2 987 856,06 2 729,05 255 658,52 c) 12 790,59 50 077,73 1 090,06 I 2.210 Fruit of the species Vaccinium myrtillus a) 194,02 2 539,74 360,90 1 415,60 58 567,27 31 921,33 0810 40 30 b) 1 110,65 1 256,45 158,71 442 435,45 404,1 1 37 857,38 c) 1 894,00 7 415,41 161,41 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 119,71 1 567,04 222,68 873,43 36 136,35 19 695,65 0810 90 10 b) 685,28 775,24 97,93 272 985,32 249,34 23 358,23 I c) 1 168,61 4 575,35 99,59 2.230 Pomegranates a) 87,74 1 148,53 163,21 640,16 26 485,37 14 435,51 ex 0810 90 85 b) 502,26 568,19 71,77 200 078,79 182,75 17 119,92 I I c) 856,51 3 353,41 72,99 2.240 Khakis (including Sharon fruit) a) 333,04 4 359,53 619,50 2 429,91 100 532,27 54 793,82 ex 0810 90 85 b) 1 906,45 2 156,73 272,43 759 452,23 693,67 64 983,20 Ã µ) 3 251,11 12 728,74 277,07 \ 2.250 Lychees a) 132,24 1 731,03 245,98 964,84 39 918,23 21 756,92 ex 0810 90 30 b) 756,99 856,37 108,18 301 554,81 275,43 25 802,80 c) 1 290,91 5 054,19 110,02